            Case 4:19-cv-40107-TSH Document 14 Filed 09/09/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

________________________________________________
                                                )
MARIA del ROSARIO, on behalf and as Guardian    )
and Parent of Gwendolyn Burke,                  )
                   Plaintiff,                   )
                                                )
                   v.                           )                          CIV. ACT. NO. 19-40107-TSH
                                                )
                                                )
NASHOBA REGIONAL SCHOOL DISTRICT, and           )
BURUEA OF SPECIAL EDUCATION APPEALS.,           )
                   Defendants.                  )
________________________________________________)

                    Notice of Supplemental Information Required by the Court
                                       September 9, 2019
Hillman, D.J.

        Maria del Rosario, on behalf and as a Guardian and Parent of Gwendolyn Burke

(“Plaintiff”) has filed suit against Nashoba Regional School District (the “District”) and the

Bureau of Special Education Appels (“BSEA”) seeking: (1) to appeal the May 17th BSEA

decision (“BSEA Decision”); (2) reimbursement from the District of Plaintiff’s attorney’s fees;

(3) monetary damages for alleged violations of (a) section 504 of the Rehabilitation Act of 1973,

29 U.S.C. § 794, and (b) the federal civil rights act, 42 U.S.C. § 1983; and (4) an injunction

ordering the District to comply with that part of the BSEA Decision which required the District

to arrange for an immediate, independent vocational and daily living evaluation of Gwendolyn

Burke (“Gwendolyn”) at the LABBB Collaborative.1

        Plaintiff has filed a motion for preliminary injunction seeking an order from this Court

requiring the District to arrange for a comprehensive vocational and life skills evaluation “which


        1
           The LABBB Collaborative is a collaborative of Massachusetts municipal school districts that was created
to served students with special education needs, including training at the Minuteman Regional Vocational Technical
School District (“Minuteman”). Minuteman offers culinary arts vocational training. See Complaint, at ¶32.
             Case 4:19-cv-40107-TSH Document 14 Filed 09/09/19 Page 2 of 3



includes current vocational skills, needs, and interest, particularly in her preferred field of

cooking and baking and MCAS test taking suitability, at the LABBB Collaborative.”

         A hearing was held in this matter on September 9, 2019, at which time counsel for

Plaintiff and the District argued their respective positions. Based on the arguments presented,

the Court finds that additional briefing on the following two issues is necessary:

         1. What is the scope of this Court’s review based on the complaint, the previous

administrative proceedings and the fact that an appeal of the BSEA Decision is currently

pending. Given the scope of review, what standard of review should the court apply and, more

specifically, what deference, if any, should be given to the findings and conclusions made by the

hearing officer in the BSEA Decision.2

         2. The BSEA Decision ordered:

                   a comprehensive, updated transition evaluation of student with an
                  emphasis on assessment of her vocational skills, including her skills and
                  instructional needs in her chosen field of cooking and baking. In light of
                  the long-standing dispute among the current parties, and [Gwendolyn]’s
                  imminent transition to adult life, it is suggested that the evaluation be
                  conducted by a mutually-agreed out-of district entity.

         Apparently, both parties seem to have interpreted “mutually agreed upon out of district

entity” to mean an entity of their choosing. More specifically, Plaintiff takes the position that the

only entity that can adequately conduct the evaluation is the LABBB Collaborative. The District,

on the other hand, has nominated two potential entities to conduct the evaluation: Easter Seals

and Seven Hills. Given that the parties cannot agree, it falls on this Court to determine whether

the District has submitted suitable entities to conduct the evaluation. The Court must examine the

suitability of these entities in comparison to the entity proffered by the Plaintiff, LABBB


         2
           The Plaintiff, without citing to any laws, regulations or legal precedent asserts that the hearing officer has
abdicated her responsibility and therefore, her findings and conclusions are due no deference. Both parties should
address this argument, citing to legal authority to support their respective positions.

                                                            2
          Case 4:19-cv-40107-TSH Document 14 Filed 09/09/19 Page 3 of 3



Collaborative. Accordingly, the parties shall submit comprehensive, detailed reports to the Court

regarding Easter Seal, Seven Hills and LABBB Corroborative explaining how each will conduct

the required evaluation, the facilities where such evaluations shall take place, how long it will

take to conduct the evaluation and any other information that each party deems relevant. The

parties shall bear in mind that while the evaluation should include Gwendolyn’s skills and

instructional needs in her chosen filed of baking and cooking, the evaluation as mandated under

applicable laws and regulations, must address life skills, instructional needs and the like beyond

Gwendolyn’s chosen skill.

       The parties shall file supplemental briefs with he Court on or before Monday, September

16, 2019. The briefs shall be limited to 10 pages exclusive of attachments or exhibits.

Additionally, the parties shall inform the Court whether they think further argument, or an

evidentiary hearing would be beneficial.




                                                      /s/ Timothy S. Hillman
                                                      TIMOTHY S. HILLMAN
                                                      DISTRICT JUDGE




                                                 3
